DETAILED ACTION
	Claim 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-13, and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over QAWAMI (US PG. PUB. 2017/0186471 Al), hereinafter QAWAMI, in view of Gillingham (US 6,088,774), hereinafter Gillingham.

Regarding claim 1
QAWAMI discloses 
(Figure 2, Memory 230; [0016])
an array of memory cells… between intrinsic read operation …and intrinsic write operation…; (Figure 2, Array 232; [0040-0041], wherein the “array of nonvolatile storage cells” is equivalent to the claimed “an array of memory cells”, “and clock 244. For a write operation, data is received over data 246 to write to array 232. For a read operation data is sent over data 246 to host 210.”) 
and, a register to store a value to select between two modes of…, (Figure 1, Register 144; Figure 4, MODE REGISTER (MRx) 410; [0036], “registers 144 or other registers to store configuration for the calibration mode”; [0059])  
a first mode …(Figure 4, AY[1;0], DLL CALIBRATION MODES, 00 => ZQCAL RUNS DLL CALIBRATION ) and a second mode …(Figure 4, AY[1;0], DLL CALIBRATION MODES, 01 => CONTINUE DLL TRACKING DURING ACTIVE AND IDLE MODES; DLL OFF DURING LOW POWER MODES, wherein the “00” and “01” are equivalent to the “first mode” and “second mode” respectively)
QAWAMI did not explicitly discloses 
…having an asymmetry … delay… delay.
… write operation delay
… having a first write operation delay unmatched with a read operation delay,…
… having a second write operation delay matched to the read operation delay.
Gillingham teaches 
…having an asymmetry … delay… delay. (Figure 4, three time slot 412, examiner realize asymmetry of three time slots between write delay and read delay; [Column 7], line 26-41) 
… write operation delay ([Column 7], line 65-67, wherein the “write delay” is equivalent to the claimed “write operation delay”) 
… having a first write operation delay unmatched with a read operation delay,… ([Column 7], line 65-67, “In one embodiment, the write delay may be made roughly equal to the read delay. In other embodiments, a difference in delay values may be provided. For example…read delay is five time slots, data may be delayed for five time slots after the write command”, figure 2-3; and [Column 7], line 1-20; [Column 6], line 47-67; “wherein figure 2-3 show no need for matching the delay of the write and the read because they are conducted consecutively”) 
having a second write operation delay matched to the read operation delay. (Figure 5A [Column 7], line 65-67, “In one embodiment, the write delay may be made roughly equal to the read delay. In other embodiments, a difference in delay values may be provided. For example…read delay is five time slots, data may be delayed for five time slots after the write command”, wherein a delay was added because there are mix of read and write operation and conducting the operation consecutively not efficient”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillingham in the invention of QAWAMI, to improve power efficiency. This is done by utilizing the delay matching and un-matching in Gillingham in the invention of QAWAMI to allow the latency of the read and write instructions to be optimized.

Regarding claim 2
QAWAMI discloses that the host can determine when to operate in certain mode, and can defaulted/set in response to host initiated commands, read or write commands can have different responses. (0066-0067), “the host sets the memory a calibration mode in which DLL calibration occurs in response to host initiated commands,”) however QAWAMI in view of Gillingham failed to explicitly discloses 
The NV memory device of claim 1, wherein the NV memory device is to default to the first mode.
KURJANOWICZ teaches 
( [0051], “memory can be operated in one of four different read modes. A first mode is a default mode”)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of KURJANOWICZ in the invention of QAWAMI in view of Gillingham, to improve power efficiency. This is done by utilizing the default of the first mode in KURJANOWICZ in the invention of QAWAMI in view of Gillingham to  improved reliability.

Regarding claim 4
QAWAMI discloses
The NV memory device of claim 1, wherein the register is dynamically configurable during runtime of the NV memory device. ((0055-0056), “with a DLL calibration mode setting stored in register 336…selectively setting the operation of DLL calibration on or off can occur at runtime in system 300…, DLL calibration 342 is dynamically configurable, and can be changed, even at runtime.”)  

Regarding claim 5
QAWAMI discloses 
The NV memory device of claim 1, wherein the array of memory cells comprises an array of three-dimensional crosspoint (3DXP) memory cells. ([0092-0093], “memory device comprises a three-dimensional (3D) stacked…comprises a 3D cross point (3DXP) memory device…a memory subsystem including: a host controller; and a three-dimensional stacked memory device having random access capability and nonvolatile storage cells,”)

Regarding claim 6

A controller comprising: ([0015], “host controller”)
a hardware interface to couple to multiple nonvolatile (NV) memory devices ([0016], “a memory device can also include nonvolatile devices, such as a three dimensional crosspoint (3D Xpoint or 3DXP) memory device”)
between intrinsic read operation …and intrinsic write operation…; (Figure 2, Array 232; [0040-0041], “and clock 244. For a write operation, data is received over data 246 to write to array 232. For a read operation data is sent over data 246 to host 210.”) 
and, a scheduler to schedule a command to write a value of a register of the NV memory devices, (Figure 3, Scheduler 312; [0048], “the scheduler can generate commands to send to memory 330…Such command data can include mode register set (MRS) commands to set a mode register or a multipurpose register of a mode register”)
a first mode … (Figure 4, AY [1; 0], DLL CALIBRATION MODES, 00 => ZQCAL RUNS DLL CALIBRATION ) and a second mode … the value to select between two modes (Figure 4, AY[1;0], DLL CALIBRATION MODES, 01 => CONTINUE DLL TRACKING DURING ACTIVE AND IDLE MODES; DLL OFF DURING LOW POWER MODES, wherein the “00” and “01” are equivalent to the first and second mode respectively)
QAWAMI did not explicitly discloses 
…having an asymmetry … delay… delay.
… write operation delay
… having a first write operation delay unmatched with a read operation delay,…
… having a second write operation delay matched to the read operation delay.
Gillingham teaches 
…having an asymmetry … delay… delay. (Figure 4, three time slot 412, examiner realize asymmetry of three time slots between write delay and read delay.; [Column 7], line 26-41) 
[Column 7], line 65-67, wherein the “write delay” is equivalent to the claimed “write operation delay”) 
… having a first write operation delay unmatched with a read operation delay,… ([Column 7], line 65-67, “In one embodiment, the write delay may be made roughly equal to the read delay. In other embodiments, a difference in delay values may be provided. For example…read delay is five time slots, data may be delayed for five time slots after the write command”, figure 2-3; and [Column 7], line 1-20; [Column 6], line 47-67; wherein figure 2-3 show no need for matching the delay of the write and the read because they are conducted consecutively)
having a second write operation delay matched to the read operation delay. (Figure 5A [Column 7], line 65-67, “In one embodiment, the write delay may be made roughly equal to the read delay. In other embodiments, a difference in delay values may be provided. For example…read delay is five time slots, data may be delayed for five time slots after the write command”, wherein a delay was added because there are mix of read and write operation and conducting the operation consecutively not efficient”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillingham in the invention of QAWAMI, to improve power efficiency. This is done by utilizing the delay matching and un-matching in Gillingham in the invention of QAWAMI to allow the latency of the read and write instructions to be optimized.

Regarding claim 9 
QAWAMI discloses 
The controller of claim 6, wherein the scheduler is to schedule the command to write the register to select the first mode when the scheduler (Figure 3, Scheduler 312; [0048], “the scheduler can generate commands to send to memory 330…Such command data can include mode register set (MRS) commands to set a mode register or a multipurpose register of a mode register”, wherein “set a mode register can be to any mode)
QAWAMI discloses the host can set the mode based on the command operation but QAWAMI and Gillingham teaches 
has mostly write operations to send to the NV memory devices. (Figure 3, wherein Command and Data are mostly write; [Column 7], Line 1-21, wherein the “By writing consecutively” is equivalent to the claimed “mostly write”), wherein figure 3 show no need for matching the delay of the write and the read because they are conducted consecutively, “the system was less likely to have memory stalls due to having to wait for data on a busy memory array bank 110.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillingham in the invention of QAWAMI, to improve power efficiency. This is done by utilizing the delay matching and un-matching in Gillingham in the invention of QAWAMI to allow the latency of the read and write instructions to be optimized.

Regarding claim 10 
QAWAMI discloses
The controller of claim 6, wherein the scheduler is to schedule the command to write the register to select the second mode when the scheduler (Figure 3, Scheduler 312; [0048], “the scheduler can generate commands to send to memory 330…Such command data can include mode register set (MRS) commands to set a mode register or a multipurpose register of a mode register”, wherein “set a mode register” can be to any mode including first or second mode)
QAWAMI failed discloses
has a mix of write operations and read operations to send to the NV memory devices
Gillingham teaches
(Figure 4-5A, wherein Command and Data are mix of read and write operation write; [Column 7], Line 15-40, wherein the “mixing read and write commands.” is equivalent to the claimed “has a mix of write operations and read operations”, wherein figure 4 show a need for matching the delay of the write and the read because create idle time slot and unused bandwidth, “idle time slots represent unused bandwidth on data bus 115. This is an inefficiency that is preferably 40 avoided” 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillingham in the invention of QAWAMI, to improve power efficiency. This is done by utilizing the delay matching and un-matching in Gillingham in the invention of QAWAMI to allow the latency of the read and write instructions to be optimized.

Regarding claim 11
QAWAMI discloses 
The controller of claim 10, wherein when the second mode is selected, and the scheduler is to schedule commands (Figure 3, Scheduler 312; [0048], “the scheduler can generate commands to send to memory 330…Such command data can include mode register set (MRS) commands to set a mode register or a multipurpose register of a mode register”, wherein “set a mode register” can be to any mode including first or second mode)
QAWAMI failed to discloses 
for write operations and commands for read operations in any order
Gillingham teaches
for write operations and commands for read operations in any order. (Figure 4-5A, wherein write commands and read commands appear in any order and the system is capable based on the discussion of dealing with a write after a read or read after a write; [Column 7], Line 15-40, wherein the “mixing read and write commands.” is equivalent to the claimed “write operations and commands for read operations”, and the word “mixing” is not require order, so read and write can be in any order)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillingham in the invention of QAWAMI, to improve power efficiency. This is done by utilizing the delay matching and un-matching in Gillingham in the invention of QAWAMI to allow the latency of the read and write instructions to be optimized.

Regarding claim 12 
QAWAMI discloses 
wherein the scheduler is to schedule the command to write the value of the register dynamically during runtime of the NV memory devices. ((0055-0056), “with a DLL calibration mode setting stored in register 336…selectively setting the operation of DLL calibration on or off can occur at runtime in system 300…, DLL calibration 342 is dynamically configurable, and can be changed, even at runtime.”; Figure 3, Scheduler 312; [0048], “the scheduler can generate commands to send to memory 330) 

Regarding claim 13
QAWAMI discloses
wherein the NV memory devices are organized as multiple ranks of memory devices, and wherein the scheduler is to schedule the command to select the write operation delay per rank. ([0030], “memory resources 160 can be organized as separate channels, ranks, and banks of memory.” wherein the “Ranks” is equivalent to the claimed “rank”; Figure 3, Scheduler 312; [0048], “the scheduler can generate commands to send to memory 330))  
Regarding claim 16 

receiving a first command to set a value of a register to select between two modes of … for a nonvolatile (NV) memory device, (Figure 1, Register 144; Figure 4, MODE REGISTER (MRx) 410; Figure 2, Memory 230; [0016]; [0036], “registers 144 or other registers to store configuration for the calibration mode”; [0059])  
a first mode …(Figure 4, AY[1;0], DLL CALIBRATION MODES, 00 => ZQCAL RUNS DLL CALIBRATION ) and a second mode …(Figure 4, AY[1;0], DLL CALIBRATION MODES, 01 => CONTINUE DLL TRACKING DURING ACTIVE AND IDLE MODES; DLL OFF DURING LOW POWER MODES, wherein the “00” and “01” are equivalent to the “first mode” and “second mode” respectively)
an array of memory cells… between intrinsic read operation …and intrinsic write operation…; (Figure 2, Array 232; [0040-0041], wherein the “array of nonvolatile storage cells” is equivalent to the claimed “an array of memory cells”, “and clock 244. For a write operation, data is received over data 246 to write to array 232. For a read operation data is sent over data 246 to host 210.”) 
of the selected first mode or second mode (Figure 4, AY[1;0], DLL CALIBRATION MODES, 00 => ZQCAL RUNS DLL CALIBRATION ) Figure 4, AY[1;0], DLL CALIBRATION MODES, 01 => CONTINUE DLL TRACKING DURING ACTIVE AND IDLE MODES; DLL OFF DURING LOW POWER MODES, wherein the “00” and “01” are equivalent to the “first mode” and “second mode” respectiveFayrooz-2023
QAWAMI did not explicitly discloses 
… write operation delay
… having a first write operation delay unmatched with a read operation delay,…
… having a second write operation delay matched to the read operation delay.
…having an asymmetry … delay… delay...
Gillingham teaches 
[Column 7], line 65-67, wherein the “write delay” is equivalent to the claimed “write operation delay”) 
… having a first write operation delay unmatched with a read operation delay,… ([Column 7], line 65-67, “In one embodiment, the write delay may be made roughly equal to the read delay. In other embodiments, a difference in delay values may be provided. For example…read delay is five time slots, data may be delayed for five time slots after the write command”, figure 2-3; and [Column 7], line 1-20; [Column 6], line 47-67; “wherein figure 2-3 show no need for matching the delay of the write and the read because they are conducted consecutively”) 
…having a second write operation delay matched to the read operation delay. (Figure 5A [Column 7], line 65-67, “In one embodiment, the write delay may be made roughly equal to the read delay. In other embodiments, a difference in delay values may be provided. For example…read delay is five time slots, data may be delayed for five time slots after the write command”, wherein a delay was added because there are mix of read and write operation and conducting the operation consecutively not efficient”) 
…having an asymmetry … delay… delay... (Figure 4, three time slot 412, examiner realize asymmetry of three time slots between write delay and read delay; [Column 7], line 26-41) 
…and, receiving a second command to trigger a write operation, the write operation to be executed with the write operation delay of the ([Column 7], line 26-67, “is repeated with a second "write b" command during time slot 506. Next… the write delay may be made roughly equal to the read delay.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gillingham in the invention of QAWAMI, to improve power efficiency. This is done by utilizing the delay matching and un-matching in Gillingham in 
 Regarding claim 19
QAWAMI discloses
wherein receiving the first command comprises receiving the first command during runtime of the NV memory device to dynamically configure the register during runtime. ((0055-0056), “with a DLL calibration mode setting stored in register 336…selectively setting the operation of DLL calibration on or off can occur at runtime in system 300…, DLL calibration 342 is dynamically configurable, and can be changed, even at runtime.”)  


Claims 7, 17 are substantially the same as Claim 2 and is therefore rejected under the same rationale and motivation as above.

Claims 8, 18 are substantially the same as Claim 3 and is therefore rejected under the same rationale and motivation as above.

Claims 15, 20 are substantially the same as Claim 5 and is therefore rejected under the same rationale and motivation as above.

Claims 3 rejected under 35 U.S.C. 103 as being unpatentable over QAWAMI, hereinafter QAWAMI, in view of Gillingham and further in view of Ryan (US 6,977,655), hereinafter Ryan.

Regarding claim 3
(0066-0067), “the host sets the memory a calibration mode in which DLL calibration occurs in response to host initiated commands,”) however QAWAMI in view of Gillingham failed to explicitly discloses 
The NV memory device of claim 1, wherein the NV memory device is to default to the second mode.
Ryan teaches 
The NV memory device of claim 1, wherein the NV memory device is to default to the second mode. (Figure 2, Default to second mode 200; [Column 4], line 37-48, “while the second mode does not include DLL capability…. from the default non-DLL mode.”)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ryan in the invention of QAWAMI in view of Gillingham, to improve power efficiency. This is done by utilizing the default of the second mode in Ryan in the invention of QAWAMI in view of Gillingham to increase their speed.

Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over QAWAMI, hereinafter QAWAMI, in view of Gillingham and further in view of Shaeffer (US PG. Pub. 2012/0023363), hereinafter Shaeffer.

Regarding claim 14
QAWAMI discloses
wherein the scheduler (Figure 2, COHERENT CACHE Memory 136)
QAWAMI in view of Gillingham failed to explicitly discloses

Shaeffer teaches
…is to toggle sending of commands between ranks during the write operation delay and the read operation delay. (Figure 4A, alternatively toggle or idle pattern; [0037], “WR[A1] is the first write to rank 0 after the memory controller switches rank to rank 0…EDC[A0] associated with read data Q[A0]… since there is not a rank switch between the read to A0 and write to A1, the EDC signal may alternatively continue to toggle or otherwise provide an "idle pattern" during the bubble period between A0 and A1 as is illustrated by the arrow in FIG. 4A…It may also be command driven.” Wherein the “bubble period” is equivalent to the claimed “delay”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shaeffer in the invention of QAWAMI IN VIEW OF GILLINGHAM, to improve power efficiency. This is done by utilizing the toggle in Shaeffer in the invention of QAWAMI IN VIEW OF GILLINGHAM, to overcome the "idle pattern" during the bubble period.

Relevant Prior Art
Pandya (20040165588), “the command scheduler 1108 as illustrated in the figure. Once a command reaches a stage of execution, the receive 1107 or transmit 1109 path is activated depending on whether the command is a read or a write transaction.”)
alternating read and write accesses (e.g., read access followed by write access followed by read access), then a large number of additional clock cycles will be wasted”
Van Dyke (7,340,577), The memory operates with a read data latency and a similar write data latency, and the memory immediately processes a read in a read-after-write situation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545. The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alrobaye, Idriss N. can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A./               Examiner, Art Unit 2181   

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181